DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvodian et al. (US 2006/0159118 A1) in view of Wang et al. (US 2012/0243487 A1).

Shvodian et al. disclose a method for dividing up an available channel in a way that allows for efficient sharing of total transmission time with the following features: regarding claim 1, a method comprising: receiving, by a parent node from a child node, a first transmission during a first frame that includes a field specifying a second frame for transmitting data from the child node to the parent node, wherein the field specifies a number of frames such that that the second frame is the number of frames later than the first frame; generating, by the parent node, a beacon that specifies a transmit slot of the second frame for the child node; and transmitting, by the parent node, the beacon to the child node (Fig. 1, a block diagram of a wireless network according to a disclosed embodiment of the present invention, see teachings in [0024-0025, 0030-0035, 0042-0044 & 0051] summarized as “a method comprising: receiving, by a parent node from a child node, a first transmission during a first frame that includes a field specifying a second frame for transmitting data from the child node to the parent node, wherein the field specifies a number of frames such that that the second frame is the number of frames later than the first frame (i.e. wireless network 100 is a wireless personal area network (WPAN) comprising of a coordinator (parent node) 110 and devices (slave nodes) 121-125 maintaining bi-directional links 130 with the parent node, network 100 may be split up in time by the coordinator 110 into a series of repeated super-frames, and each individual super-frame 210 includes a beacon period 220 and one or more channel time allocations 230 which can be used to pass a variety of frame types, including polling frames 240, polling frame acknowledgement frames 250, polled device frames 260, polled frame acknowledgement frames 270, and poll acknowledgement frames 280 [0024-0025, 0030-0031], the parent node 110 receives, for example, from a first slave node 121, an indication byte during a present lime frame indicating of data transmission in at least one future time frame, relative to the present time frame, that is  any one of the slave nodes 121-125 including master node 110 may use the polling frame of fig. 3 for communication with each other wherein the polling frame is comprising of the three main fields preamble 310, header 320 and payload 336, wherein the header 320 includes four fields comprising, source address 340, destination address 350, polled address 360 and other header data 370 which has many information in bits/byte including information such as payload rate, an indicator as to whether a device has more data to transmit, a frame type, sequence number, fragment number, frame length, stream index, protocol version, acknowledgement policy, etc. [0034-0035, 0044, 0051]), generating, by the parent node, a beacon that specifies a transmit slot of the second frame for the child node; and transmitting, by the parent node, the beacon to the child node (i.e. the coordinator (parent node) 110 generates and  to send a beacon frame out to the devices (slave nodes)  121-125 in the network 100, wherein the beacon frame provides information required by the slave nodes 121-125 in the network 100 regarding how the channel time allocations (CAT) 230 will be allocated. In particular, it notes which device 110, 121-125 will control transmissions in a given CTA 230 to prevent any two devices from interfering [0032-0033, 0042])”).
Shvodian et al. is teaching of the transmission of the first frame, by the child node, includes a field specifying a second frame. Shvodian et al., however, fails to expressly disclose of the field specifying the “number of frame”.
Wang et al. discloses a method and apparatus for data transmissions in a wireless network with the following features: regarding claim 1, wherein the field specifies a number of frames such that that the second frame is the number of frames later than the first frame (Fig. 2, show an example WPAN in which one or more disclosed embodiments may be implemented, see teachings in [0004, 0053, 0055 & 0057-0059] summarized as “wherein the field specifies a number of frames such that that the second frame is the number of frames later than the first frame (i.e. wireless personal area network (WPAN) comprises several WTRUs 210 including a coordinator 220 establishing communication with the WTRUs 210, and a second device WTRUs 210 may send a second frame to a first device coordinator 220 including information regarding a number of pending data frames (NPD) to be transmitted from the second device to the first device, the WTRU 210 sends a data frame to a coordinator 220 after obtaining a transmission opportunity wherein the data frame includes an information element or field indicating the number of pending data frames (NPD) at the WTRU 210 that is the number of data frames to be transmitted to the coordinator 220”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al. by using the features as taught by Wang et al. in order to provide a more effective and efficient system that is capable of sending a frame having a field specifying a number of frames such that that the second frame is the number of frames later than the first frame. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 12:
Shvodian et al. disclose a method for dividing up an available channel in a way that allows for efficient sharing of total transmission time with the following features: regarding claim 12, a method comprising: determining, by a child node, that data is to be transferred to a parent node; providing, by the child node, a first transmission during a first frame to the parent node that includes a field that specifies to transmit the data during a second frame that is a number of frames later than the first frame; and receiving, by the child node, a beacon from the parent node that specifies a transmit slot of the second frame for the child node; and transmitting, by the child node, the data to the parent node during the transmit slot of the second frame (Fig. 1, a block diagram of a wireless network according to a disclosed embodiment of the present invention, see teachings in [0024-0025, 0030-0035, 0042-0044 & 0051] summarized as “a method comprising: determining, by a child node, that data is to be transferred to a parent node; providing, by the child node, a first transmission during a first frame to the parent node that includes a field that specifies to transmit the data during a second frame that is a number of frames later than the first frame (i.e. wireless network 100 is a wireless personal area network (WPAN) comprising of a coordinator (parent node) 110 and devices (slave nodes) 121-125 maintaining bi-directional links 130 with the parent node, network 100 may be split up in time by the coordinator 110 into a series of repeated super-frames, and each individual super-frame 210 includes a beacon period 220 and one or more channel time allocations 230 which can be used to pass a variety of frame types, including polling frames 240, polling frame acknowledgement frames 250, polled device frames 260, polled frame acknowledgement frames 270, and poll acknowledgement frames 280 [0024-0025, 0030-0031], the parent node 110 receives, for example, from a first slave node 121, an indication byte during a present lime frame indicating of data transmission in at least one future time frame, relative to the present time frame, that is  any one of the slave nodes 121-125 including master node 110 may use the polling frame of fig. 3 for communication with each other wherein the polling frame is comprising of the three main fields preamble 310, header 320 and payload 336, wherein the header 320 includes four fields comprising, source address 340, destination address 350, polled address 360 and other header data 370 which has many information in bits/byte including information such as payload rate, an indicator as to whether a device has more data to transmit, a frame type, sequence number, fragment number, frame length, stream index, protocol version, acknowledgement policy, etc. [0034-0035, 0044, 0051]), and receiving, by the child node, a beacon from the parent node that specifies a transmit slot of the second frame for the child node; and transmitting, by the child node, the data to the parent node during the transmit slot of the second frame (i.e. the coordinator (parent node) 110 generates and  to send a beacon frame out to the devices (slave nodes)  121-125 in the network 100, wherein the beacon frame provides information required by the slave nodes 121-125 in the network 100 regarding how the channel time allocations (CAT) 230 will be allocated. In particular, it notes which device 110, 121-125 will control transmissions in a given CTA 230 to prevent any two devices from interfering [0032-0033, 0042])”).
Shvodian et al. is teaching of the transmission of the first frame, by the child node, includes a field specifying a second frame. Shvodian et al., however, fails to expressly disclose of the field specifying the “number of frame”.
Wang et al. discloses a method and apparatus for data transmissions in a wireless network with the following features: regarding claim 12, a field that specifies to transmit the data during a second frame that is a number of frames later than the first frame (Fig. 2, show an example WPAN in which one or more disclosed embodiments may be implemented, see teachings in [0004, 0053, 0055 & 0057-0059] summarized as “a field that specifies to transmit the data during a second frame that is a number of frames later than the first frame (i.e. wireless personal area network (WPAN) comprises several WTRUs 210 including a coordinator 220 establishing communication with the WTRUs 210, and a second device WTRUs 210 may send a second frame to a first device coordinator 220 including information regarding a number of pending data frames (NPD) to be transmitted from the second device to the first device, the WTRU 210 sends a data frame to a coordinator 220 after obtaining a transmission opportunity wherein the data frame includes an information element or field indicating the number of pending data frames (NPD) at the WTRU 210 that is the number of data frames to be transmitted to the coordinator 220”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al. by using the features as taught by Wang et al. in order to provide a more effective and efficient system that is capable of sending a frame having a field specifying a number of frames such that that the second frame is the number of frames later than the first frame. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvodian et al. (US 2006/0159118 A1) in view of Wang et al. (US 2012/0243487 A1) as applied to claims 1 and 12 above, and further in view of Mucke (US 2005/0030927 A1).

Shvodian et al. and Wang et al. disclose the claimed limitations as described in paragraph 5 above. Shvodian et al. and Wang et al. do not expressly disclose the following features: regarding claim 2, wherein the beacon includes a mode bitmap that indicates whether the child node is permitted to use a high bandwidth mode to transmit the data to the parent node; regarding claim 14, wherein the beacon includes a mode bitmap that indicates whether the child node is permitted to use a high bandwidth mode to transmit the data to the parent node.
Mucke discloses a method of transmitting information comprises grouping a plurality of active time slots into a plurality of sub-frames with the following features: regarding claim 2, wherein the beacon includes a mode bitmap that indicates whether the child node is permitted to use a high bandwidth mode to transmit the data to the parent node (Fig. 3, a diagram illustrating a transmission scheme according to some embodiments, see teachings in [0030-0031] summarized as “within the selected mode of operation for high bandwidth mode the inactive time period 308 is reduced between contiguous active time slots 306 and 310 to increase the data rate from 1/3 rate of fig. 3b to 1/2 data rate as illustrated in fig. 3A”); regarding claim 14, wherein the beacon includes a mode bitmap that indicates whether the child node is permitted to use a high bandwidth mode to transmit the data to the parent node (Fig. 3, a diagram illustrating a transmission scheme according to some embodiments, see teachings in [0030-0031] summarized as “within the selected mode of operation for high bandwidth mode the inactive time period 308 is reduced between contiguous active time slots 306 and 310 to increase the data rate from 1/3 rate of fig. 3b to 1/2 data rate as illustrated in fig. 3A”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al. with Wang et al. by using the features as taught by Mucke in order to provide a more effective and efficient system that is capable of using a beacon that includes a mode bitmap that specifies a contiguous subset of time slots, subset of time slot and shred bitmap. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 3-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvodian et al. (US 2006/0159118 A1) in view of Wang et al. (US 2012/0243487 A1) as applied to claims 1 and 12 above, and further in view of Lee et al. (US 2014/0321305 A1).

Shvodian et al. and Wang et al. disclose the claimed limitations as described in paragraph 5 above. Shvodian et al. and Wang et al. do not expressly disclose the following features: regarding claim 3, wherein the beacon includes a mode bitmap that specifies a contiguous subset of time slots in the second frame for transfer of data from the parent node to the child node; regarding claim 4, wherein the beacon includes a receive bitmap that specifies a subset of time slots in the second frame designated for the child node to receive data; regarding claim 5, wherein the beacon includes a shared bitmap that specifies a subset of time slots in the second frame designated for the child node to send and receive data; regarding claim 6, wherein: the child node is a first child node; and the subset of time slots in the second frame are designated for the first child node and a second child node to send and receive data; regarding claim 15, wherein the beacon includes a mode bitmap that specifies a contiguous subset of time slots in the second frame for transfer of data from the parent node to the child node; regarding claim 16, wherein the beacon includes a receive bitmap that specifies a subset of time slots in the second frame designated for the child node to receive data; regarding claim 17, wherein the beacon includes a shared bitmap that specifies a subset of time slots in the second frame designated for the child node to send and receive data.
Lee et al. disclose a technique for providing medium access opportunity to improve uplink throughput in the wireless network with the following features: regarding claim 3, wherein the beacon includes a mode bitmap that specifies a contiguous subset of time slots in the second frame for transfer of data from the parent node to the child node (Fig. 2, a conceptual diagram to illustrate a medium access procedure in wireless network according to an example embodiment of the present invention, see teachings in [0050-0054] summarized as “the AP may set each value of bits corresponding to the first and third sensor terminals S-STA_1, S-STA_3 in the bitmap of the TIM in the beacon frame so as to page downlink data transmission of the first and third sensor terminals S-STA_1, S-STA_3, and each of the first and third sensor terminals S-STA_1, S-STA_3 receiving the beacon frame may identify that itself is a paged downlink transmission terminal in the RAW through the bitmap of the received TIM, and may identify that their allocated time slots (i.e., downlink slot) are the fourth and second time slots (i.e., slot 3, slot 1) respectively: regarding claim 4, wherein the beacon includes a receive bitmap that specifies a subset of time slots in the second frame designated for the child node to receive data (Fig. 2, a conceptual diagram to illustrate a medium access procedure in wireless network according to an example embodiment of the present invention, see teachings in [0044-0045] summarized as “downlink slots included in the RAW present time slots in which the AP may transmit information to the sensor terminals S-STA_1, S-STA_2, S-STA_3, S-STA_4, S-STA_4. The AP may select sensor terminals to receive downlink data in the RAW among associated sensor terminals S-STA_1, S-STA_2, S-STA_3, S-STA_4 based on queue status of the AP, and may transmit information related to paged downlink transmission to the selected sensor terminals using the beacon frame. The bitmap of the TIM may include bit values corresponding to each AID according to sequence of the AID indicating that downlink transmission for terminal having AID corresponding a position of bit presenting 1 is paged, and first sensor terminal S-STA_1 having AID 1 and the third sensor terminal S-STA_3 having AID 3 may identify that own is paged terminal for downlink transmission in the RAW based on the TIM in received beacon frame because the first and the third bit in the bitmap present 1”); regarding claim 5, wherein the beacon includes a shared bitmap that specifies a subset of time slots in the second frame designated for the child node to send and receive data (Fig. 2, a conceptual diagram to illustrate a medium access procedure in wireless network according to an example embodiment of the present invention, see teachings in [0058] summarized as “second and fourth sensor terminals S-STA_2, S-STA_4 desiring uplink data transmission may transfer from the sleep mode to the wakeup mode at TBTT so as to receive the beacon frame, and may identify their own allocated time slot used for uplink medium access included in the RAW based on the bitmap of the TIM in the received beacon frame and the mapping function from the AP. The second and fourth sensor terminals S-STA_2, S-STA_4 may identify its own allocated first time slot (i.e., slot 0) and third time slot (i.e., slot 2) respectively based on the L presenting 4, the offset presenting 2, and the mapping function (i.e., equation 1). Thus, the second and fourth sensor terminals S-STA_2, S-STA_4 may operate in the sleep mode until the arrival of corresponding time slot for sending and receiving data”); regarding claim 6, wherein: the child node is a first child node; and the subset of time slots in the second frame are designated for the first child node and a second child node to send and receive data (Fig. 2, a conceptual diagram to illustrate a medium access procedure in wireless network according to an example embodiment of the present invention, see teachings in [0058] summarized as “second and fourth sensor terminals S-STA_2 (first child node), S-STA_4 (second child node) desiring uplink data transmission may transfer from the sleep mode to the wakeup mode at TBTT so as to receive the beacon frame, and may identify their own allocated time slot used for uplink medium access included in the RAW based on the bitmap of the TIM in the received beacon frame and the mapping function from the AP. The second and fourth sensor terminals S-STA_2, S-STA_4 may identify its own allocated first time slot (i.e., slot 0) and third time slot (i.e., slot 2) respectively based on the L presenting 4, the offset presenting 2, and the mapping function (i.e., equation 1). Thus, the second and fourth sensor terminals S-STA_2, S-STA_4 may operate in the sleep mode until the arrival of corresponding time slot for sending and receiving data”); regarding claim 15, wherein the beacon includes a mode bitmap that specifies a contiguous subset of time slots in the second frame for transfer of data from the parent node to the child node (Fig. 2, a conceptual diagram to illustrate a medium access procedure in wireless network according to an example embodiment of the present invention, see teachings in [0050-0054] summarized as “the AP may set each value of bits corresponding to the first and third sensor terminals S-STA_1, S-STA_3 in the bitmap of the TIM in the beacon frame so as to page downlink data transmission of the first and third sensor terminals S-STA_1, S-STA_3, and each of the first and third sensor terminals S-STA_1, S-STA_3 receiving the beacon frame may identify that itself is a paged downlink transmission terminal in the RAW through the bitmap of the received TIM, and may identify that their allocated time slots (i.e., downlink slot) are the fourth and second time slots (i.e., slot 3, slot 1) respectively: regarding claim 16, wherein the beacon includes a receive bitmap that specifies a subset of time slots in the second frame designated for the child node to receive data (Fig. 2, a conceptual diagram to illustrate a medium access procedure in wireless network according to an example embodiment of the present invention, see teachings in [0044-0045] summarized as “downlink slots included in the RAW present time slots in which the AP may transmit information to the sensor terminals S-STA_1, S-STA_2, S-STA_3, S-STA_4, S-STA_4. The AP may select sensor terminals to receive downlink data in the RAW among associated sensor terminals S-STA_1, S-STA_2, S-STA_3, S-STA_4 based on queue status of the AP, and may transmit information related to paged downlink transmission to the selected sensor terminals using the beacon frame. The bitmap of the TIM may include bit values corresponding to each AID according to sequence of the AID indicating that downlink transmission for terminal having AID corresponding a position of bit presenting 1 is paged, and first sensor terminal S-STA_1 having AID 1 and the third sensor terminal S-STA_3 having AID 3 may identify that own is paged terminal for downlink transmission in the RAW based on the TIM in received beacon frame because the first and the third bit in the bitmap present 1”); regarding claim 17, wherein the beacon includes a shared bitmap that specifies a subset of time slots in the second frame designated for the child node to send and receive data (Fig. 2, a conceptual diagram to illustrate a medium access procedure in wireless network according to an example embodiment of the present invention, see teachings in [0058] summarized as “second and fourth sensor terminals S-STA_2, S-STA_4 desiring uplink data transmission may transfer from the sleep mode to the wakeup mode at TBTT so as to receive the beacon frame, and may identify their own allocated time slot used for uplink medium access included in the RAW based on the bitmap of the TIM in the received beacon frame and the mapping function from the AP. The second and fourth sensor terminals S-STA_2, S-STA_4 may identify its own allocated first time slot (i.e., slot 0) and third time slot (i.e., slot 2) respectively based on the L presenting 4, the offset presenting 2, and the mapping function (i.e., equation 1). Thus, the second and fourth sensor terminals S-STA_2, S-STA_4 may operate in the sleep mode until the arrival of corresponding time slot for sending and receiving data”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al. with Wang et al. by using the features as taught by Lee et al. in order to provide a more effective and efficient system that is capable of generating a beacon that includes a mode bitmap that specifies a contiguous subset of time slots, subset of time slot and shred bitmap. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvodian et al. (US 2006/0159118 A1) in view of Wang et al. (US 2012/0243487 A1) and Lee et al. (US 2014/032305 A1) as applied to claims 1, 5, 12 and 17 above, and further in view of Tavli et al. (US 2004/0184477 A1).

Shvodian et al., Wang et al. and Lee et al. disclose the claimed limitations as described in paragraph 5 above. Shvodian et al., Wang et al. and Lee et al. do not expressly disclose the following features: regarding claim 7, wherein the subset of time slots in the second frame are contention time slots; regarding claim 18, wherein the subset of time slots in the second frame are contention time slots.
Tavli et al. disclose a method and system for time reservation in a radio network with the following features: regarding claim 7, wherein the subset of time slots in the second frame are contention time slots (Fig. 1, shows a frame format used in the preferred embodiment, see teachings in [0033-0034] summarized as “frame 100 consists of two sub-frames: a control sub-frame 102 and a data sub-frame 104, and control sub-frame 102 consists of a beacon message 106, a contention slot 108, a header message 110, and an information summarization slot 112, wherein the contention slot 108 has a plurality of subslots 114”); regarding claim 18, wherein the subset of time slots in the second frame are contention time slots (Fig. 1, shows a frame format used in the preferred embodiment, see teachings in [0033-0034] summarized as “frame 100 consists of two sub-frames: a control sub-frame 102 and a data sub-frame 104, and control sub-frame 102 consists of a beacon message 106, a contention slot 108, a header message 110, and an information summarization slot 112, wherein the contention slot 108 has a plurality of subslots 114”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al., with Wang et al. and Lee et al. by using the features as taught by Tavli et al. in order to provide a more effective and efficient system that is capable of setting the subset of time slots in the second frame as contention time slots. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvodian et al. (US 2006/0159118 A1) in view of Wang et al. (US 2012/0243487 A1) as applied to claims 1 and 12 above, and further in view of Chen et al. (US 2004/0253996 A1).

Shvodian et al. and Wang et al. disclose the claimed limitations as described in paragraph 5 above. Shvodian et al. and Wang et al. do not expressly disclose the following features: regarding claim 8, wherein the beacon is a time slotted channel hopping protocol beacon; regarding claim 19, wherein the beacon is a time slotted channel hopping protocol beacon.
Chen et al. disclose a method and system for power saving in a WLAN with the following features: regarding claim 8, wherein the beacon is a time slotted channel hopping protocol beacon (Fig. 3, shows an embodied configuration of the present invention for an infrastructure wireless network, see teachings in [0013 & 0034-0037] summarized as “the point coordinator 31 broadcasts the message from MAC layer utilizing time slots channel as illustrated in figs. 4-5); regarding claim 19, wherein the beacon is a time slotted channel hopping protocol beacon (Fig. 3, shows an embodied configuration of the present invention for an infrastructure wireless network, see teachings in [0013 & 0034-0037] summarized as “the point coordinator 31 broadcasts the message from MAC layer utilizing time slots channel as illustrated in figs. 4-5).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al., with Wang et al. by using the features as taught by Chen et al. in order to provide a more effective and efficient system that is capable of generating a time slotted channel hopping protocol beacon. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvodian et al. (US 2006/0159118 A1) in view of Wang et al. (US 2012/0243487 A1) as applied to claims 1 and 12 above, and further in view of Mohan et al. (US 2007/0105548 A1).

Shvodian et al. and Wang et al. disclose the claimed limitations as described in paragraph 5 above. Shvodian et al. and Wang et al. do not expressly disclose the following features: regarding claim 9, wherein: the child node includes a receiver; and the method further comprises causing the child node to turn off the receiver during a portion of the second frame based on the beacon; regarding claim 13, wherein: the child node includes a receiver; and the method further comprises turning off the receiver during a subset of the second frame based on the beacon.
Mohan et al. disclose an integrated cellular and personal communications system with the following features: regarding claim 9, wherein: the child node includes a receiver; and the method further comprises causing the child node to turn off the receiver during a portion of the second frame based on the beacon (Fig. 3, a scatternet 315 to which the present invention may be applied, according to an illustrative embodiment of the present invention, see teachings in [0079-0080, 0198] summarized as “master node is serving a plurality of slave nodes, and the master node controls the flow of data transmission, wherein the slave node only wakes up in periodic beacon slots when the node listens for unpark transmissions from the master, and if it is not unparked, the device goes back to sleep by switching off its receiver”); regarding claim 13, wherein: the child node includes a receiver; and the method further comprises turning off the receiver during a subset of the second frame based on the beacon (Fig. 3, a scatternet 315 to which the present invention may be applied, according to an illustrative embodiment of the present invention, see teachings in [0079-0080, 0198] summarized as “master node is serving a plurality of slave nodes, and the master node controls the flow of data transmission, wherein the slave node only wakes up in periodic beacon slots when the node listens for unpark transmissions from the master, and if it is not unparked, the device goes back to sleep by switching off its receiver”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al., with Wang et al. by using the features as taught by Mohan et al. in order to provide a more effective and efficient system that is capable of turn off the receiver during a portion of the second frame based on the beacon. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvodian et al. (US 2006/0159118 A1) in view of Wang et al. (US 2012/0243487 A1) as applied to claim 1 above, and further in view of Werb et al. (US 2007/0258508 A1).

Shvodian et al. and Wang et al. disclose the claimed limitations as described in paragraph 5 above. Shvodian et al. and Wang et al. do not expressly disclose the following features: regarding claim 10, wherein the beacon specifies a node identifier associated with the child node. 
Werb et al. disclose a method and apparatus for wireless communication In a mesh network with the following features: regarding claim 10, wherein the beacon specifies a node identifier associated with the child node (Fig. 8, illustrates transmission of frame beacons and contention access periods at different frequencies over time, see teachings in [0337-0338] summarized as “parent node may also keep a table of its child nodes, and the table may include the short ID for each child the child's relationship to the parent”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al., with Wang et al. by using the features as taught by Werb et al. in order to provide a more effective and efficient system that is capable of specifying a node identifier associated with the child node. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvodian et al. (US 2006/0159118 A1) in view of Wang et al. (US 2012/0243487 A1) as applied to claims 1 and 12 above, and further in view of Ding (US 8,432,887 B1).

Shvodian et al. and Wang et al. disclose the claimed limitations as described in paragraph 5 above. Shvodian et al. and Wang et al. do not expressly disclose the following features: regarding claim 11, wherein the transmitting of the beacon is performed during a beacon slot of the second frame; regarding claim 20, wherein the transmitting of the beacon is performed during a beacon slot of the second frame.
Ding disclose a method for a network coordinator to participate in beacon slot distribution in a network with the following features: regarding claim 11, wherein the transmitting of the beacon is performed during a beacon slot of the second frame (Fig. 6, illustrates a network that avoids beacon collisions implemented in accordance with an embodiment of the invention, see teachings in [col 7 ln 46-57] summarized as “network beacon period 610 is distributed into groups of timeslots called beacon slots distributed through a scheduling algorithm that assigns an interference-free beacon slot to each network coordinator, for example, in the illustrated network, coordinator 602 is assigned beacon slot 612, network coordinator 606 is assigned beacon slot 616, network coordinator 603 is assigned beacon slot 616, and network coordinator 604 is assigned beacon slot 614”); regarding claim 20, wherein the transmitting of the beacon is performed during a beacon slot of the second frame (Fig. 6, illustrates a network that avoids beacon collisions implemented in accordance with an embodiment of the invention, see teachings in [col 7 ln 46-57] summarized as “network beacon period 610 is distributed into groups of timeslots called beacon slots distributed through a scheduling algorithm that assigns an interference-free beacon slot to each network coordinator, for example, in the illustrated network, coordinator 602 is assigned beacon slot 612, network coordinator 606 is assigned beacon slot 616, network coordinator 603 is assigned beacon slot 616, and network coordinator 604 is assigned beacon slot 614”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shvodian et al., with Wang et al. by using the features as taught by Ding in order to provide a more effective and efficient system that is capable of transmitting of the beacon during a beacon slot of the second frame. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
10/18/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473